NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3874-19

CHERYL VAN SCIVER,

          Plaintiff-Appellant,

v.

SHAWN J. BETTEN,

     Defendant-Respondent.
________________________

                   Submitted September 13, 2021 – Decided October 4, 2021

                   Before Judges Sabatino and Rothstadt.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Camden County,
                   Docket No. FM-04-1514-16.

                   Adinolfi, Lieberman, Burick, Falkenstein, Roberto &
                   Molotsky, PA, attorneys for appellant (Robert J.
                   Adinolfi, of counsel and on the brief; Thomas A.
                   Roberto, on the brief).

                   Respondent has not filed a brief.

PER CURIAM
      In this post judgment dissolution matter, plaintiff Cheryl Van Sciver

appeals from the Family Part's January 8, 2020 order that established her and

defendant Shawn Betten's obligation to contribute toward the cost of their older

child's college education, and fixed defendant's child support obligation for the

parties' younger child who was not yet attending college. She also appeals from

a June 9, 2020 order that denied reconsideration of the earlier order. The orders

under appeal included the imposition of a $10,000 cap on the parties' college

expense contributions. They also rejected plaintiff's argument that defendant

was obligated to make up any shortfall in college contributions that should have

been covered by certain military benefits, to which defendant was entitled but

were now missing.

      On appeal, plaintiff contends that the imposition of the cap on the college

contributions was arbitrary and inconsistent with the parties' marital settlement

agreement (MSA) that was incorporated into their final judgment of divorce

(JOD), and it improperly shifted the burden of the cost of higher education to

the parties' children. Moreover, to the extent that the motion judge could not

"resolve the issues" based on the motion record, he should have ordered a

plenary hearing; and, in establishing the child support for the younger child, the

judge made numerous errors in his calculation of defendant's income and

application of the child support guidelines (Guidelines).         Child Support

                                                                            A-3874-19
                                        2
Guidelines, Pressler & Verniero, Current N.J. Court Rules, Appendix IX-A to

R. 5:6A, www.gannlaw.com (2021).

       We have considered plaintiff's contentions in light of the motion record

and the applicable principles of law. We reverse the denial of reconsideration;

vacate portions of the orders under appeal; and remand for determination of the

parties' college expense obligations and child support because the MSA made

no provision for any "caps" other than the parties' financial circumstances, and

the motion judge provided an inadequate explanation of his reasons for its

imposition. Because we vacate the college contribution determination, we also

vacate and remand the issue of the children's support for reconsideration.

       The facts are taken from the motion records and are summarized as

follows. Plaintiff and defendant married in December 1999. They have two

children, a son who is now twenty years old, and a daughter who will shortly be

turning nineteen.1 The parties divorced pursuant to a July 26, 2016 JOD that

incorporated their earlier MSA and an addendum to the MSA that they signed

the same day as their divorce.

       In their MSA, the parties established their obligations for the support of

their children going forward. The MSA specifically contained a provision about

contributing to college expenses of the parties' children that stated:


1
    The parties also have an adopted daughter, who is emancipated.
                                                                             A-3874-19
                                        3
10. College Tuition and Related Expenses of the Child

       The parties hope that the minor child[ren] will go
to college or other post-secondary school after
graduation from high school. The parties acknowledge
that the minor children each have two (2) years of
college paid for by the Post 9/11 GI Bill as transferred
to them by [defendant]. Minor children will have
tuition covered for two years plus receive a monthly
stipend. The parties agree to discuss and agree on the
best use of the Post 9/11 GI bill benefits in the event
the children go to community college for the first two
years and then the subsequent two years are spent at a
four-year institution as the parties acknowledge that the
Post 9/11 GI bill would best be used for their second
two years of school at the four-year college. The parties
acknowledge that each of them should contribute
toward the college tuition and expenses of the child.
Each party's contribution will be based upon the parties'
then-existing financial circumstances at the time of the
child's enrollment in college or other post-secondary
education. As such, the parties agree to review their
respective obligations to contribute toward the costs of
the child's college education and related expenses at the
end of the child's junior year of high school. The parties
specifically agree to discuss their respective
contributions, and the expected contribution of the
child if any, toward the child's college tuition and
related expenses in consideration of the standards
enumerated in the case of Newburgh v. Arrigo, 88 N.J.
529 (1982), and/or other then-applicable case law.

      The parties agree that the child should explore
and attempt to obtain all available grants, scholarships,
loans, and other financial aid. The parties further agree
that their respective contributions toward the child's
college expenses shall be determined after taking into
account all grants, scholarships, loans, and other
financial aid that may be available to the child at the
time of enrollment.
                                                             A-3874-19
                            4
                   It is understood by the parties that they must
            attempt to agree in advance on the child's choice of
            college, or other post-secondary school, as well as the
            reasonableness of the unreimbursed portion of the
            tuition and related expenses to which they are expected
            to contribute, before the child is committed to attend a
            particular school. The parties agree that the child shall
            also have input as to her choice of college. If the parties
            cannot agree, then either is free to petition a court of
            competent jurisdiction for a determination in this
            regard.

                  ....

                  b.    Child support shall be renegotiated
                  depending on each party's then financial
                  circumstances and each party's contribution
                  towards college expenses when each child leaves
                  for college . . . .

            [Emphasis added.]

      Additionally, the MSA provided for the parties' obligations for the support

of the children, who were not in college at the time the MSA was signed. It

stated that defendant would pay $1,000 per month as child support, which the

parties acknowledged was based upon a Guidelines calculation attached to the

agreement that the MSA stated was based upon defendant's "gross annual

income [being] $97,500 (consisting of his civilian pay with Cintas and his Army

Reserve pay)," and plaintiff's "attributed gross annual income [being]

$110,000.00."    The parties later modified the MSA by agreement on two

occasions that did not alter the provisions about college contributions.

                                                                           A-3874-19
                                        5
      In 2018, plaintiff filed a motion to modify child support and to compel

defendant's payment of various expenses, and defendant cross-moved, seeking

various forms of restitution and discovery from plaintiff. In response, the

motion judge entered an order scheduling a plenary hearing regarding the

parties' finances, calculation of child support, and payment of child-related

expenses. Evidently, the hearing was not held because on June 20, 2018, the

parties executed a consent order that was filed with the court on September 13,

2018. The consent order modified defendant's child support obligation for both

children to $423 per week retroactively beginning on February 23, 2018, based

on recalculated gross incomes of $2,115 per week for plaintiff ($109,980 gross

taxable income), $2,397 per week for defendant ($124,644 gross taxable

income), and $336 per week from defendant's non-taxable military and disability

benefits he received through the United States Department of Veterans Affairs

(VA) ($17,472 nontaxable income). Consistent with the parties' respective

incomes at that time, the consent order also provided that the parties would share

all non-Guideline expenses with defendant paying 59% and plaintiff paying the

balance.

      Subsequently, the parties' son was admitted to Syracuse University

(Syracuse). During the selection process leading up to the son's decision to go

to Syracuse, plaintiff kept defendant informed about the process. Defendant

                                                                            A-3874-19
                                        6
never objected to the son's selection of that school and when he was told about

the son's acceptance and Syracuse's policy regarding veterans' benefits,

defendant wrote to plaintiff that he was "thrilled to hear about [our son's]

decision. To keep funding clear, [our son's] tuition and payments will be

discussed and clarified in upcoming court—whatever isn't covered by the

[veterans' benefits] will be decided by the judge."

      In April 2019, plaintiff filed a motion seeking to address the issue, and

defendant cross-moved seeking discovery regarding plaintiff's remarriage or,

alternatively, to discharge his responsibility to contribute toward the children's

college expenses. In response, the motion judge entered an order on May 16,

2019, denying defendant's application as premature and directing the parties "to

comply with the applicable portions of the [MSA] and prior [o]rders." The order

also denied plaintiff's request for an order "[e]nforcing the [MSA] regarding

college contribution[s]" without prejudice.

      The following month, plaintiff filed a motion seeking, among other things,

an order requiring defendant to pay 59% of the fee charged for their son to save

a place at Syracuse that was due on July 19, 2019, and requiring defendant to

pay going forward 59% of whatever amount of tuition and college expenses

remained outstanding after application of the veterans' benefits, scholarships,

and other financial aid. Defendant filed a cross-motion, seeking, among other

                                                                            A-3874-19
                                        7
things, that his child support obligations for their son be terminated because the

child was no longer living with his mother; and for the veterans' benefits,

including "Yellow Ribbon" benefits2 awarded to the son due to defendant's

military service, to be credited as defendant's contribution to his son's college

expenses under the MSA.

      After considering the parties' oral arguments on July 19, 2019, the motion

judge placed his decision on the record and, later, memorialized it in an order

filed on September 9, 2019. In his decision, the judge ordered defendant to pay

$2,075.62 that day to secure the son's spot at Syracuse and elected to carry the

issue of the parties' expense-sharing ratio until a full hearing could be held on

the matter, which the judge scheduled for August 30, 2019.

      Shortly after the July 19 hearing, defendant again filed a motion to

terminate or modify his child support obligations for his son and for an order

directing that his obligation to pay college expenses would be satisfied by the

funds the son received through defendant's veterans' benefits. Plaintiff opposed

this motion and filed a cross-motion, seeking an order compelling defendant to

share in the full costs of the son's college education consistent with the parties'




2
  Yellow Ribbon benefits aid recipients of the Post 9/11 GI Bill benefits in
paying for college costs and expenses not otherwise covered by the GI Bill with
some exceptions, including housing.
                                                                         A-3874-19
                                       8
MSA, and modifying defendant's child support obligation for the parties'

daughter effective when the son left for college.

      On September 20, 2019, the motion judge issued an order requiring the

parties to "submit . . . supplemental documents within fourteen (14) days" and

directing that a hearing would be rescheduled upon receipt of the supplemental

documents. After defendant filed supplemental documentation, the matter was

scheduled for oral argument on November 18, 2019.

      At oral argument, no express request was made for a specific cap on the

parties' respective college contribution obligations. Instead, defendant urged the

judge to generally limit his obligation to pay expenditures made on the son's

behalf, as defendant felt he was not being given a voice in making college related

purchases. Also, plaintiff raised an issue about missing veterans' benefits,

arguing that defendant had represented in the MSA that each child had two years

of benefits to apply to college expenses, but that at the time that their son

enrolled at Syracuse, only eighteen months of benefits remained. Accordingly,

she argued that defendant used the benefits and should be held personally liable

for the deficit created by the missing benefits. 3 In response, defendant argued


3
  When the son applied for the veterans' benefits through the VA, the parties
were made aware that only twenty-four months of benefits remained available—
not the two years of college for each child as contemplated by the MSA. In
response to defendant's inquiry, a claims examiner with the VA informed

                                                                            A-3874-19
                                        9
that it would be improper to hold defendant personally liable for the deficit,

because there was no proof in the record that defendant had used the benefits.

      Without conducting a plenary hearing, on January 8, 2020, the motion

judge issued an order in response to the parties' motions providing, in relevant

part, that defendant's child support obligation for the son would be fixed in the

amount of $139 per week, effective August 24, 2019, the date the son entered

college. For the daughter, defendant's child support obligation would be $280,

effective August 24, 2019. In his oral decision placed on the record that day,

the judge stated the following as to the imposition of a $10,000 cap on the

parties' college expense obligation:

            A party's obligation to provide a college education to
            their children is not unlimited. Based on the respective
            income and CIS the court finds that the parties shall be
            responsible for any uncovered expenses up to a total of
            $10,000 per year per child on a 51[%] for defendant and
            49[%] for plaintiff basis.

      As to college expenses, the judge's order stated the following:

            5. Plaintiff[']s request that the [c]ourt re-affirm the
            party's agreement under the MSA to share in all costs
            not covered by the [eighteen] months per child Post
            9/11 GI Bill benefits, Yellow Ribbon benefits,

defendant that benefit transfers are handled by the Department of Defense
(DOD), and not the VA. As such, because the DOD does not automatically audit
the VA's records, the DOD, according to its website, will permit veterans to
"transfer" benefits even if those benefits do not exist. Additionally, the claims
examiner informed defendant that the missing benefits had been used at some
point between September 2001 and May 2004.
                                                                            A-3874-19
                                       10
            scholarships, and grants is DENIED as REQUESTED.
            Consistent with the other terms of this [o]rder, the
            parties shall be jointly responsible for any uncovered
            college expenses up to a total of $10,000 per year for
            each child on a 51% for [d]efendant and 49% for
            [p]laintiff basis. . . .

            6. The respective minor children shall be responsible
            for $7,000 in college expenses not covered by veteran
            benefits, scholarships and grants. The minor children
            may apply $100 per week for [fifteen] weeks each
            semester to general living expenses. The remaining
            $4,000 shall be applied to any expenses before the
            parties have an obligation to contribute.

            [Emphasis added.]

      The order also denied plaintiff's request to have defendant held

responsible for the missing veterans' benefits.

      Plaintiff filed a motion for reconsideration on January 28, 2020. In her

motion, plaintiff asked the judge 4 to set defendant's weekly child support for

their daughter at $366 per week, to remove the $10,000 per year cap placed on

the parties' college contribution obligations, and for the judge to set the parties'

obligation to pay the uncovered portion of any college expenses on a 52% for

defendant, 48% for plaintiff ratio as contemplated by the MSA. Plaintiff also


4
  Plaintiff initially sought reconsideration of other paragraphs of the January 8,
2020 order as well. However, her appellate case information statement and
amended notice of appeal indicate she is appealing only paragraphs one, three,
four, and five of the court's June 9, 2020 order, which denied reconsideration of
paragraphs one, five, six, and eight of the court's January 8, 2020 order; and the
court's June 18, 2020 correction of its child support calculations.
                                                                            A-3874-19
                                        11
asked the judge to clarify that "student loan money ($5,500.00) is paid directly

to the college for tuition and housing costs and not available to children for

general living expenses," and that "the remaining $1,500[.00] that will be

available for the children's general living expenses and how the parties will

handle the $1,500.00 deficit not available for general living expense." Finally,

plaintiff requested the judge reconsider his order declining to hold defendant

liable for "missing veterans['] benefits he misrepresented and used."

      In her supporting certification, plaintiff detailed the errors she believed

the judge made in calculating the Guidelines child support amount. She also

stated that she had no objection to her son being responsible for a portion of his

college costs that totaled approximately $74,000 annually.         However, she

explained that her son secured $5,500 in annual loans so that the remaining

$1,500 should be paid by the parties according to the percentages of their

income. As to the $10,000 cap, she noted that the judge already found there was

no dispute as to the selection of Syracuse and that only $17,000 of the annual

costs had been accounted for in the order. Moreover, there was nothing in the

MSA about a cap and the judge had found there was no reason to not enforce

the MSA as written.

      Defendant filed a cross-motion opposing plaintiff's reconsideration

motion. In his opposition, defendant did not argue that the judge's imposition

                                                                            A-3874-19
                                       12
of the cap was consistent with parties MSA. Instead, he stated that he "agree[d]

with the cap established by the court," because it "allow[ed] the child to

understand their stake in their future and provid[ed] financial certainty and

clarity" for the parties. According to defendant, "all I ever wanted was a voice

and meaningful input into the costs of college for our children." Defendant

never claimed that his financial circumstances prevented him from contributing

more after application of the veterans' benefits and any financial aid.

      The motion judge heard oral argument on the parties' motions on February

28, 2020. At oral argument, the judge acknowledged that he had made an error

in his calculation of defendant's child support obligation by failing to include an

undisputed figure in defendant's income.

      Thereafter, on June 9, 2020, the motion judge placed on the record his

decision granting in part and denying in part plaintiff's motion for

reconsideration, and he filed an order that day. The order stated, in relevant

part, that the judge prepared new Guideline calculations and concluded that

defendant's child support obligation remained at $280 per week and that "[a]ny

of the parties' obligations based on the line 7 percentages is similarly modified

to reflect the revised Parent's Share of Income." He denied plaintiff's motion

for clarification and her request to lift the $10,000 cap on college expenses and

to hold defendant responsible for the missing veterans' benefits.

                                                                             A-3874-19
                                       13
      Explaining his decision to place a $10,000 cap on the parties' college

expense contributions, the judge stated

            [W]hile there is no dispute that Syracuse is an
            appropriate school for the parties' son, . . . as it relates
            to the education it can provide, that itself does not mean
            it is affordable based on the parties' income, especially
            when there is a second child who is expected to attend
            college.

                  The parents under either New Jersey law or their
            [MSA] did not have an obligation to fund the cost of a
            school just because it offers an appropriate education
            for the respective child. The parents' obligation is
            based on the Newburgh factors including an ability to
            pay and the ability to fund an appropriate—and the
            obligation is to fund an appropriate college education,
            not any given school.

                  ....

                   The court's interpretation of the parties' [MSA],
            specifically the language that each party's contribution
            may be based upon the party's then existing financial
            circumstances was not an agreement that the obligation
            was unlimited to fund college. Nothing presented to the
            court supports finding that the court in this case made
            its interpretation of the [MSA] or obligation under New
            Jersey law based on a palpably incorrect basis [or]
            failed to appreciate the . . . significance of probative or
            competent evidence.

      The judge added that under New Jersey law, "parents do not have an

unlimited obligation to fund a child's college education." He explained that in

imposing the cap, he "evaluated the parties' respective incomes and the other


                                                                           A-3874-19
                                       14
factors as required by Newburgh and set the parties' obligations for the children's

college education."

      In denying plaintiff's request for clarification, the judge stated that "the

child is only [to] have $1,500 to contribute towards their general spending for

the fall and spring semesters," and explained that he intended "to set the child's

contribution toward college at a minimum of $7,000, up to which $1,500 could

be used each semester for uncovered personal expenses." The judge added that

"[t]he child may ultimately be required to fund a greater portion of [his] college

education over and above [his] parents' contribution," that "[t]he cost of

Syracuse is more than the amount available from the child's parents," and if the

son would "like to continue at Syracuse[,] he may be required to incur personal

debt above and beyond the amount of student loans indicated in the court's prior

decision."

      The judge also denied plaintiff's request that he reconsider his order

declining to hold defendant responsible for the missing veterans' benefits. In

doing so, he explained that his earlier denial was not "based . . . on a palpably

incorrect basis" nor did he fail "to appreciate the significance of probative or

competent evidence," because, "in evaluating the responsibilities of the parties

or the missing benefits[, he] found that there was a determination of what

benefits existed and that there was no proof of fraud."

                                                                             A-3874-19
                                       15
      Last, as to the issue of child support for the daughter, the judge explained

that he had previously failed to include a certain amount in his calculation of

defendant's income. The judge stated, however, that even with this correction,

and changing defendant's tax filing status to "single" and plaintiff's filing status

to "married," the resulting child support amount under the Guidelines came to

the same $280 per week figure that he set in his January 8 order.

      Thereafter, on June 18, 2020, the motion judge entered an order amending

paragraph one of the June 9, 2020 order, modifying defendant's child support

for his daughter and fixing it at $343 per week beginning on August 24, 2019,

consistent with the "recalculated guidelines" the judge attached to the order. The

recalculated guidelines, however, did not make use of any of the figures from

the 2019 tax information, which defendant submitted in February 2020, and

failed to properly credit defendant on line 15 for the military benefits entered

for his daughter on line 5. This appeal followed.

      Our review of a Family Part judge's determination about child support,

including contributions to college expenses, is limited to whether the judge

abused his or her discretion. See Avelino-Catabran v. Catabran, 445 N.J. Super.

574, 587-88 (App. Div. 2016). "If consistent with the law, such an award will

not be disturbed unless it is manifestly unreasonable, arbitrary, or clearly

contrary to reason or to other evidence, or the result of whim or caprice." Id. at

                                                                              A-3874-19
                                        16
587 (quoting Jacoby v. Jacoby, 427 N.J. Super. 109, 116 (App. Div. 2012)).

"However, we confer no deference to a trial court's interpretation of the law,

which we review de novo to determine whether the judge correctly adhered to

applicable legal standards."    Ibid. (citing Manalapan Realty, L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995)).

      Where an award of child support is the subject of a reconsideration

motion, we again apply an abuse of discretion standard. On appeal from a denial

of a motion to reconsider, our review is limited, but the denial "will be set aside

if its entry is based on a mistaken exercise of discretion." Brunt v. Bd. of Trs.,

Police & Firemen's Ret. Sys., 455 N.J. Super. 357, 362 (App. Div. 2018). A

trial court abuses its discretion "when a decision is 'made without a rational

explanation, inexplicably depart[s] from established policies, or rest[s] on an

impermissible basis.'" Ibid. (quoting Pitney Bowes Bank, Inc. v. ABC Caging

Fulfillment, 440 N.J. Super. 378, 382 (App. Div. 2015)).

      Reconsideration should only be used in those rare cases that fit into a

narrow category where "either 1) the [c]ourt has expressed its decision based

upon a palpably incorrect or irrational basis, or 2) it is obvious that the [c]ourt

either did not consider, or failed to appreciate the significance of probative,

competent evidence." Palombi v. Palombi, 414 N.J. Super. 274, 288 (App. Div.

2010) (quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990)).

                                                                             A-3874-19
                                       17
        With those guiding principles in mind, we turn to the primary issue on

appeal of whether the motion judge abused his discretion by imposing a $10,000

cap on the parties' obligation to pay for child support in the form of contributions

to college.     When determining a parent's contribution to a child's college

expenses, Family Part judges should "balance the statutory criteria of N.J.S.A.

2A:34-23(a) [5] and the Newburgh factors,[6] as well as any other relevant


5
    The statute lists the following factors:

              (1) Needs of the child;
              (2) Standard of living and economic circumstances of
              each parent;
              (3) All sources of income and assets of each parent;
              (4) Earning ability of each parent, including
              educational background, training, employment skills,
              work experience, custodial responsibility for children
              including the cost of providing childcare and the length
              of time and cost of each parent to obtain training or
              experience for appropriate employment;
              (5) Need and capacity of the child for education,
              including higher education;
              (6) Age and health of the child and each parent;
              (7) Income, assets and earning ability of the child;
              (8) Responsibility of the parents for the court-ordered
              support of others;
              (9) Reasonable debts and liabilities of each child and
              parent; and
              (10) Any other factors the court may deem relevant.
6
  In Newburgh, the Court set forth twelve non-exhaustive factors in considering
what portion of college expenses a child may reasonably demand of a non -
custodial parent:


                                                                              A-3874-19
                                         18
circumstances, to reach a fair and just decision whether and, if so, in what

amount, a parent or parents must contribute to a child's educational expenses."

Gac v. Gac, 186 N.J. 535, 543 (2006).

      Once a determination is made, Rule 1:7-4 requires that a judge issue a

statement of reasons, including detailed findings of facts and conclusions of law,

that enables the litigants and a reviewing court to understand the reasons for the

judge's decision. "Naked conclusions do not satisfy the purpose of" Rule 1:7-


            (1) whether the parent, if still living with the child,
            would have contributed toward the costs of the
            requested higher education; (2) the effect of the
            background, values and goals of the parent on the
            reasonableness of the expectation of the child for higher
            education; (3) the amount of the contribution sought by
            the child for the cost of higher education; (4) the ability
            of the parent to pay that cost; (5) the relationship of the
            requested contribution to the kind of school or course
            of study sought by the child; (6) the financial resources
            of both parents; (7) the commitment to and aptitude of
            the child for the requested education; (8) the financial
            resources of the child, including assets owned
            individually or held in custodianship or trust; (9) the
            ability of the child to earn income during the school
            year or on vacation; (10) the availability of financial aid
            in the form of college grants and loans; (11) the child's
            relationship to the paying parent, including mutual
            affection and shared goals as well as responsiveness to
            parental advice and guidance; and (12) the relationship
            of the education requested to any prior training and to
            the overall long-range goals of the child.

            [Newburgh, 88 N.J. at 545.]

                                                                            A-3874-19
                                       19
4(a), which requires specific findings. Curtis v. Finneran, 83 N.J. 563, 570

(1980).   "Rather, the trial court must state clearly its factual findings and

correlate them with the relevant legal conclusions." Ibid. "Meaningful appellate

review is inhibited unless the judge sets forth the reasons for his or her opinion."

Giarusso v. Giarusso, 455 N.J. Super. 42, 53 (App. Div. 2018) (quoting Strahan

v. Strahan, 402 N.J. Super. 298, 310 (App. Div. 2008)).

      In the present case, the judge correctly determined that the parties'

obligation to pay for college without seeking loans and other assistance is not

unlimited. However, aside from the judge's representation that its imposition of

the joint $10,000 cap was "[b]ased on the [parties'] respective income[s] a nd

CIS[s]," the record is barren of any detailed analysis of the parties' financial

circumstances regarding their incomes, living expenses, other liabilities, or of

any considerations of the other specific Newburgh or statutory factors that the

judge made repeated passing references to in his decisions.           Without the

analysis, we are prevented from engaging in any meaningful review of the

judge's decision from which we could glean in any meaningful way how the

$10,000 cap on college expense contributions is based on the parties' financial

circumstances at the time of the son's enrollment in Syracuse.

      Moreover, and significantly, "we review the interpretation of a[n] [MSA]

de novo," Amzler v. Amzler, 463 N.J. Super. 187, 197 (App. Div. 2020), and we

                                                                              A-3874-19
                                        20
conclude from that review in this case that the imposition of a cap on the parties'

total contribution towards college was not provided for in their MSA, which the

judge was obligated to enforce, absent extraordinary circumstances.            See

Capparelli v. Lopatin, 459 N.J. Super. 584, 604 (App. Div. 2019) (quoting Quinn

v. Quinn, 225 N.J. 34, 45 (2016)) ("[W]hen the intent of the parties is plain and

the language is clear and unambiguous, a court must enforce the agreement as

written, unless doing so would lead to an absurd result.").

      Here, it was undisputed that neither parent objected to their son attending

Syracuse, despite its high cost or to, as the MSA stated, "the reasonableness of

the unreimbursed portion of the tuition and related expenses to which they are

expected to contribute." The only issue was how much was each parent going

to contribute based upon their financial circumstances at the time. Nevertheless,

the motion judge determined, sua sponte, that Syracuse was an impractical

choice and shifted the burden of the costs, above the parties' $10,000 maximum

in contributions, to the child, rather than leaving it upon the parents to pursue

whatever financial assistance they needed through loans or other sources to fund

the payment of the cost for the school to which they all agreed. There is nothing

in the MSA to support that result.

      We are therefore constrained to reverse the denial of reconsideration,

vacate the child support award for both children, and remand to the motion judge

                                                                             A-3874-19
                                       21
for reconsideration of all the required factors and the issuance of a more robust

written or oral decision that reveals the details of the required analyses. The

vacating of the child support award for the younger child is required because a

determination of the college contributions will impact the parents' ability to

support the younger child as well and will require a new Guidelines calculation,

to the extent they are applicable to the parties based on their incomes and

expenses.

      To the extent those analyses require the resolution of any disputed

material facts, we trust the judge will direct that a plenary hearing—as was

previously ordered several times but never held—will be conducted after a

period of discovery, including the filing and exchange of updated case

information statements and other financial information. Milne v. Goldenberg,

428 N.J. Super. 184, 201 (App. Div. 2012) (quoting Tretola v. Tretola, 389 N.J.

Super. 15, 20 (App. Div. 2006)) ("When faced with evidence of disputed

material facts, a judge must permit a plenary hearing in order to reach a

resolution."). To plan the remand process, we suggest the Family Part convene

a case management conference within twenty days.

      Turning to plaintiff's contentions about why defendant should be

responsible for the difference between the veterans' benefits contemplated by

the MSA and those actually available to the children, we conclude her assertions

                                                                           A-3874-19
                                      22
are without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E). Suffice it to say, as the motion judge found, there was no evidence

that defendant did anything wrong to purposely cause any diminution in the

available benefits, and no proof of what the parties relied upon at the time they

entered into the MSA.

      Finally, as to plaintiff's remaining argument about the need for the

recalculation of her daughter's child support, we need not address the issue

because, as already noted, we are vacating the award for the lack of findings on

the college issue and the imposition of the cap. Any arguments plaintiff wishes

to raise about errors in the judge's calculations to date can be reasserted as part

of the proceedings on remand.

      Affirmed in part; reversed, vacated and remanded in part for further

proceedings consistent with this opinion. We do not retain jurisdiction.




                                                                             A-3874-19
                                       23